DETAILED ACTION

The amendments filed on 07/28/2021 have been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20180340381) alone. 

Regarding claim 1, Zhou discloses a liner (105) (fig 3, fig 5a), comprising: an outer tubular member (105) (fig 3); a hydraulic actuator (254) on an outer surface of the outer tubular member for hydraulically setting a packer (256) of the liner (fig 3, fig 5a, [0044]); and a hydraulic channel (annotated fig 3) for directing fluid through the outer tubular member and into the hydraulic actuator to set the packer (fig 3), the hydraulic channel having a first port (annotated fig 3) at an inner surface of the outer tubular member (annotated fig 3) and a second port (annotated fig 3) at the outer surface of the outer tubular member at an axial location of the hydraulic actuator (annotated fig 3), wherein the first port is at a different axial location of the outer tubular member than the second port (annotated fig 3).

However, in the embodiment shown in fig 4a, Zhou teaches a hydraulic channel having a first port (annotated fig 4a) at an inner surface of the outer tubular member (annotated fig 4a) and a second port (annotated fig 4a) at the outer surface of the outer tubular member at an axial location of the hydraulic actuator (annotated fig 4a), wherein the first port is uphole of the second port (annotated fig 4a).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhou before him or her, to modify the apparatus and method disclosed by Zhou to include the first port uphole of the second port in order to utilize the hydraulic fluid column to create additional hydrostatic pressure at the second port since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 US:PQ 70.

    PNG
    media_image1.png
    774
    763
    media_image1.png
    Greyscale


Regarding claims 2 and 11, Zhou further discloses that the hydraulic actuator moves from a first axial location of the liner at a first hydraulic pressure to a second axial location of the liner at a second hydraulic pressure to set the packer (fig 3, fig 5a, [0044]).

Regarding claims 3 and 12, Zhou further discloses that a chamber (annotated fig 3) of the hydraulic actuator is in fluid contact with the second port of the hydraulic channel in each of the first axial location and the second axial location (fig 3, fig 5a).


    PNG
    media_image2.png
    871
    804
    media_image2.png
    Greyscale


Regarding claim 5, Zhou further discloses that a hydraulic pump to pump fluid through the hydraulic channel to change a hydraulic pressure in the hydraulic actuator from the first hydraulic pressure to the second hydraulic pressure ([0002] discloses the use of mud pumps).


Regarding claims 8 and 18, Zhou further discloses an inner tubular member (111) (fig 5a), wherein the inner tubular member is deployed within the outer tubular member after the packer has been set (fig 5b shows packer without setting tool 111, it is important to note that the setting tool 111 can be re-introduced in the wellbore after the packer is set as shown in fig 5b).

Regarding claims 9 and 19, Zhou further discloses that the deployed inner tubular member is installed to form a seal (250) below the first port to isolate the hydraulic actuator from a pressure in a bore of the outer tubular member (fig 5a, [0044]).

Regarding claim 10, Zhou further discloses a method of setting a liner (105) fig (3, fig 5a), comprising: deploying the liner in a wellbore (abstract, fig 3, fig 5a), the liner including: an outer tubular member (105) (fig 3); a hydraulic actuator (254) on an outer surface of the outer tubular member for hydraulically setting a packer (256) of the liner (fig 3, fig 5a, [0044]); and a hydraulic channel (annotated fig 3) for directing fluid through the outer tubular member and into the hydraulic actuator to set the packer (fig 3), the 
In the embodiment shown in fig 3, the first port is downhole of the second port (see annotated fig 3) instead of uphole.
However, in the embodiment shown in fig 4a, Zhou teaches a hydraulic channel having a first port (annotated fig 4a) at an inner surface of the outer tubular member (annotated fig 4a) and a second port (annotated fig 4a) at the outer surface of the outer tubular member at an axial location of the hydraulic actuator (annotated fig 4a), wherein the first port is uphole of the second port (annotated fig 4a).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhou before him or her, to modify the apparatus and method disclosed by Zhou to include the first port uphole of the second port in order to utilize the hydraulic fluid column to create additional hydrostatic pressure at the second port since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 US:;PQ 70.



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20180340381) as applied to claim 1 above, and further in view of Bhadbhade (US 20180245429).

Regarding claims 4 and 13, Zhou is silent regarding the presence of a chamber of the hydraulic actuator that is in fluid contact with the second port of the hydraulic channel in only the first axial location only.
Zhou and Bhadbhade disclose similar downhole hydraulic actuation system. 
Bhadbhade teaches a chamber (annotated fig 21) of the hydraulic actuator (830) that is in fluid contact with the second port (823) of the hydraulic channel in only the first axial location only (figs 20-22 shows port 823 only in fluid communication with chamber when only when 830 is in position shown in fig 21).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhou and Bhadbhade before him or her, to modify the apparatus and method disclosed by Zhou to include the actuation mechanism as taught by Bhadbhade in order to reduce power usage, reduce cost, system foot print, reduce leakage, and improve reliability ([0124])

    PNG
    media_image3.png
    801
    609
    media_image3.png
    Greyscale




Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20180340381) as applied to claim 1 above, and further in view of Coronado et al. (US 20160186511).


Regarding claims 6-7 and 16-17, Zhou is silent regarding a wedge moveable axially by the hydraulic actuator in order to set the packer. Zhou and Coronado disclose similar packer elements used to seal downhole sections.
Coronado teaches a wedge (annotated fig 3a-2) moveable axially by the hydraulic actuator in order to set the packer (annotated fig 3a-2) ([0033])

Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhou and Coronado before him or her, to modify the apparatus and method disclosed by Zhou to include the wedge as taught by Coronado in order to achieve an improved plugging technique and plug seat setting ([0005]). 


    PNG
    media_image4.png
    341
    563
    media_image4.png
    Greyscale



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20180340381) as applied to claim 1 above, and further in view of Jennings (US 5188180).

Regarding claims 14-15, Zhou further discloses deploying the liner in the wellbore together via a running tool (11) ([0033], fig 3, fig 5a).

Zhou and Jennings disclose similar running tool used in downhole operations. 
Jennings teaches deploying a hydraulic pump together with a running tool to actuate downhole tools (abstract).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhou and Jennings before him or her, to modify the apparatus and method disclosed by Zhou to include the pump deployed with the running tool as taught by Jennings in order to hydraulically actuate downhole tools (abstract). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        10/12/2021